 

Merit Consulting LLC



152 WEST 57TH STREET, 54TH FLOOR

NEW YORK, NEW YORK 10019

 

VIA FACSIMILE AND FIRST CLASS MAIL

 

Effective as of June 30, 2013

 

Re: FORBEARANCE AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to the $97,500 8% Senior Secured Promissory Note due March 6,
2009, issued on or about March 6, 2007 (the “Note”) from NaturalNano, Inc. and
NaturalNano Research, Inc. (jointly and severally, the “Borrower”) to Merit
Consulting LLC (the “Lender”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings given in the Note.

 

The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Notes and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender, in order to
provide the Borrower with additional time during which it may resolve its
current financial problems.

 

The Lender is prepared to forbear from demanding payment of principal on the
Notes on the Maturity Date of the Notes, or taking any other action to collect
the principal amount of the Notes (other than conversions in respect thereof)
until the earlier of November 30, 2013 (unless extended by the Lender in its
discretion) or the termination of the Forbearance Period pursuant to the terms
of this Letter Agreement (such period, the “Forbearance Period”), provided the
Borrower accepts and agrees to the terms, conditions and covenants set forth
herein, and communicates such acceptance (by delivering a signed copy of this
Letter Agreement) to the Lender no later than 5:00 p.m. on November 30, 2013;
provided further that it is understood that the Borrower is not obligated to
make all interest payments required under the Notes during the Forbearance
Period.

 

Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).

 

By its execution, the Borrower represents, warrants and covenants as follows: 

 

1.          No Duress. The Borrower has freely and voluntarily entered into this
Letter Agreement after an adequate opportunity to review and discuss the terms
and conditions and all factual and legal matters relevant hereto with counsel
freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.

 

 

 



 

2.          Amount Due. The Borrower ratifies and confirms the obligations under
the Note (the “Outstanding Amount”). The Borrower shall also be responsible for
reimbursing the Lender for all costs and expenses, including the fees and
expenses of legal counsel that may be incurred in connection with the
enforcement of this Letter Agreement, which, if incurred, shall be added to the
Outstanding Amount. The Borrower acknowledges and agrees that the Outstanding
Amount (as reduced by payments made pursuant hereto), plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.

 

3.          No Defenses. The Borrower has no defenses, affirmative or otherwise,
rights of setoff, rights of recoupment, claims, counterclaims, or causes of
action of any kind or nature whatsoever against the Lender, its officers,
directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.

 



4.           Interest Continues to Accrue. During the Forbearance Period, the
Outstanding Amount shall bear interest at the interest rate set forth under the
Notes (8%); it being understood that the default rate shall apply upon the
occurrence of any Event of Default (other than Existing Defaults) thereunder or
upon termination of the Forbearance Period.



 

5.          Other Notes. The Borrower agrees that it shall not provide any
holder of the Notes issued on or about March 6, 2007, August 5, 2008, September
29, 2008 or October 31, 2008 or any other promissory note (collectively, the
“Other Notes”) any concession or payment with respect to such Other Notes
without first offering the Lender the opportunity to receive such payment or
concession with respect to the Notes.

 

6.          Adjustment of Conversion Prices and Ratios. In consideration of the
agreement of the Lender to forbear from exercising its rights and remedies as is
set forth herein, the Borrowers covenant and agree that, with respect to any
Note that is convertible pursuant to its terms, the Conversion Price (as defined
and as set forth in the Notes) is, effective as of the date hereof, hereafter
reduced to the lowest of (A) 75% of the lowest of the average VWAP (as defined
in such Notes) for the one business day. five business day or ten business day
period immediately preceding the date of the conversion request, such period to
be selected by the Lender, or (B) $0.01 per shared, effective as of the date
hereof, which $0.01 per share Conversion Price shall be subject to such further
adjustment as may be set forth in the Notes.

 

7.          Beneficial Ownership Provisions. The Lender and the Borrower agree
that the 4.99% Limitation, as set forth and as defined in Notes convertible
pursuant to their terms shall be deemed waived by the Lender, which waiver shall
be deemed effective immediately, notwithstanding the provisions of such Notes
requiring at least 61 days’ advance written notice: provided, that, it is
understood and agreed that in no event shall the Lender be entitled to convert
such Notes into shares of Common Stock to the extent such conversion would
result in the beneficial ownership of more than 9.99% of the then outstanding
number of shares of Common Stock on such date without providing at least 61
days’ advance written notice to the Borrowers that the Lender elects to waive
such restriction with respect to all or a portion of such Notes. For purposes
hereof, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934 and Regulation 13d-3 thereunder.

 



 

 

 

Forbearance. During the Forbearance Period, the Lender agrees that it will not
take any further action against the Borrower or exercise or move to enforce any
other rights or remedies provided for in the Loan Documents or otherwise
available to it, at law or in equity, by virtue of the occurrence and/or
continuation of any default or Event of Default under the Notes existing on the
date hereof, including any default relating to the Borrower’s failure to
maintain the effectiveness of any registration statement (the “Existing
Defaults”), or take any action against any property in which the Borrower has
any interest.

 

Lender to Retain all Rights. It is understood and agreed that this Letter
Agreement does not waive or evidence consent to any default or Event of Default
(including the Existing Defaults) under the Notes or the Loan Documents. The
parties hereto acknowledge and agree that the Lender (i) shall retain all rights
and remedies it may now have with respect to the Notes and the Borrower’s
obligations under the Loan Documents (“Default Rights”), and (ii) shall have the
right to exercise and enforce such Default Rights upon termination of the
Forbearance Period. The parties further agree that the exercise of any Default
Rights by the Lender upon termination of the Forbearance Period shall not be
affected by reason of this Letter Agreement, and the parties hereto shall not
assert as a defense thereto the passage of time, estoppel, laches or any statute
of limitations to the extent that the exercise of any Default Rights was
precluded by this Letter Agreement.

 

Termination of Forbearance Period. The Forbearance Period shall terminate upon
the earlier to occur of: (1) 5:00 pm (New York City Time) on November 30, 2013;
(2) the Borrower shall fail to observe, perform, or comply with any of the
terms, conditions or provisions of this Letter Agreement as and when required
and/or any other Event of Default (other than the Existing Defaults occurring
prior to the date hereof) shall occur under the Notes or any of the Loan
Documents or any other agreement between the Borrower and the Lender (or its
affiliates) or any other indebtedness issued by the Borrower to the Lender or
its affiliates; (3) any representation or warranty made herein, in any document
executed and delivered in connection herewith, or in any report, certificate,
financial statement or other instrument or document now or hereafter furnished
by or on behalf of the Borrower in connection with this Letter Agreement, shall
prove to have been false, incomplete or misleading in any material respect on
the date as of which it was made; (4) any suit preceding or other action is
commenced by any other creditor against the Company; (5) any default or event of
default shall occur under any other indebtedness of the Company, including the
Subordinated Notes issued on or about November 2009 or the “Transaction
Documents” referred to therein: or (6) a court of competent jurisdiction shall
enter an order for relief or take any similar action in respect of the Borrower
in an involuntary case under any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law now or hereafter in effect or a
petition for relief under any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar law shall be filed by or against the Borrower. 

 



 

 

 

Upon termination of the Forbearance Period, should the Notes or any of the
Borrower’s obligations under the Loan Documents not be satisfied in full, the
Lender shall be entitled to pursue immediately its various rights and remedies,
including its Default Rights, against the Borrower, all collateral given by the
Borrower to secure the Loan and the obligations under the Loan Documents,
without regard to notice and cure periods, all of which are hereby waived by the
Borrower. Without limiting the generality of the foregoing, upon termination of
the Forbearance Period, the Lender shall be permitted to immediately exercise
its rights to demand and collect on the Outstanding Amount.

 

If the foregoing is acceptable to you. please sign in the space provided below.

 

  Sincerely,       Merit Consulting. LLC       By: /s/ Moshe Mueller    
Name:      Moshe Mueller     Title:        

 

Accepted and Agreed as of this 23rd day of July, 2013

 

NATURALNANO, INC.

 

By: [tsign1.jpg]     Title: jim wemett CEO  

 

NATURALNANO RESEARCH, INC.         By: [tsign1.jpg]     Name:  jim wemett    
Title: CEO  

 



 

